Citation Nr: 9916457	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including depression and posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which, in part, denied service 
connection for posttraumatic stress disorder (PTSD) and a 
nervous disorder, to include suicidal gesture.


FINDINGS OF FACT

1.  During service, the veteran did not engage in combat with 
the enemy, and there is no credible supporting evidence that 
he experienced the claimed service stressors upon which the 
diagnosis of PTSD was based.

2.  There is no competent medical evidence of a nexus between 
any acquired psychiatric disorder and an incident of active 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Posttraumatic Stress Disorder

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  As a preliminary matter, the Board finds 
that the veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  In 
this case, the veteran has alleged in-service stressors, and 
there are psychiatric records containing diagnoses of PTSD 
contained within the file.  The Board is also satisfied that 
the RO has satisfied its duty to assist the veteran in 
developing his claim as mandated by 38 U.S.C.A. § 5107(a).

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal link 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).

Psychological evaluation of the veteran has produced varying 
diagnoses over the years.  The veteran was hospitalized in 
August 1992 at the Jefferson Barracks VA medical facility.  
He was diagnosed with dysthymic disorder and passive-
aggressive personality disorder.

In October 1992, the veteran had a VA compensation and 
pension evaluation for PTSD.  The examiner observed that the 
veteran made "no spontaneous complaints or descriptions of 
unique or unusual Vietnam combat experiences or criteria for 
post-traumatic stress disorder.  He [did] describe feeings of 
impulsiveness, low frustration tolerance, irritabilitiy, 
'blowing things out of proportion and later realizing that I 
have been depressed'.  There [was] no evidence of delusion, 
hallucination, disorganized thinking, suicidal intentions or 
loss of reality testing."  He was diagnosed with recurrent 
major depression and unspecified personality disorder, 
without any criteria for post-traumatic stress disorder 
elicited.

An interim outpatient summary dated in January 1993, however, 
did note a diagnosis of PTSD.  It was noted in the summary, 
that the veteran reported symptoms of PTSD including 
recurrent memories and visualizations of enemy soldiers, 
chronic dysphoria, episodes of rage with loss of temper, 
primarily at home, frequent thoughts of self-destruction, and 
social isolation.  However, it was further noted that the 
veteran's nightmares and flashbacks had abated in recent 
years.

The veteran was hospitalized from January 1993 until April 
1993 at the John Cochran VA medical facility, where he was 
diagnosed with major depression, PTSD and mixed personality 
disorder.  He reported having recurrent memories and 
flashbacks of Vietnam, as well as numerous depressive 
symptoms including disturbance of sleep, appetite, energy, 
concentration, interest, and enjoyment, as well as anxiety, 
irritability and depressed mood.

In June 1993, the veteran was hospitalized for approximately 
one week at a the Jefferson Barracks VA medical facility.  
The discharge summary notes a history of two prior 
hospitalizations at Jefferson Barracks with diagnoses of 
personality disorder and depression.  It further states that 
the veteran believed all his problems were due to 
posttraumatic stress disorder, but he did not give a history 
of symptoms associated with PTSD.  During this 
hospitalization he was diagnosed with a personality disorder 
of unspecified type.

In January 1996, the veteran was hospitalized at Jefferson 
Barracks after taking an overdose of several medications.  
The discharge summary states that the veteran's emotional 
problems stem largely from family conflict.  The veteran 
denied having any nightmares or flashbacks, but he did 
complain of irritability with anger outbursts, exaggerated 
startle response, inability to recall all events of the 
service in Vietnam, decreased interest and activities, and 
inability to have positive feelings toward others.  He was 
diagnosed with PTSD and unspecified personality disorder with 
borderline and paranoid features.

The veteran again was hospitalized in February 1996 after 
complaints of depressed mood and suicidal ideation.  The 
veteran was discharged after three weeks with diagnoses of 
PTSD and unspecified personality disorder.

The record also contains clinical records from outpatient 
treatment at VA mental health clinics dating from February 
1992 until March of 1996.  Although there are numerous 
records documenting psychological treatment, there is very 
little, if any, discussion of the veteran's inservice 
stressors upon which the diagnosis of PTSD must be based if 
the veteran is to be service-connected for PTSD.  The 
veteran's alleged inservice stressors are most fully 
accounted in the transcript of his personal hearing which 
took place in October 1993.  The veteran stated that he was 
stationed in Vietnam for one year and that his military 
occcupation was as a classified clerk, courier, and mail 
clerk.  His duties included the delivery of classified 
documents by jeep between different military offices.  He 
stated that he did endure gunfire and explosions from 
grenades which were thrown at the jeep a couple of times.  
One particular event stood out when his unit had been 
mortared and was issued arms and ammunition.  They were told 
not load their weapons and not to put the weapon on 
automatic, but a sergeant standing next to him disobeyed.  
When mortars struck, everyone jumped, and the man standing 
next to the veteran accidentally pulled the trigger and 20 
rounds shot out of his gun about two inches above the 
veteran's head.  He also had a friend with whom he went 
through basic training who got killed in Vietnam.  He did not 
report any additional incidents.

The regulations governing service connection for PTSD differ 
somewhat from those for other conditions because they require 
evidence of an in-service stressor, as opposed to evidence 
that a disease or injury was incurred or aggravated during 
service or within a presumptive post-service period.  Compare 
38 C.F.R. § 3.304(a) with 38 C.F.R. § 3.304(f); see Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  The type of evidence 
which will be accepted to verify the existence of the in-
service stressor varies, depending on whether or not the 
veteran was engaged in combat with the enemy.  If it is 
determined through military citation or other supporting 
evidence that a veteran engaged in combat with the enemy, and 
that the claimed stressors are related to combat, the 
veteran's testimony regarding the reported stressors is 
accepted as conclusive evidence as to the occurrence of the 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)-(f).  
If, however, a veteran did not engage in combat or the 
claimed stressor is unrelated to combat, then there must be 
additional credible supporting evidence to verify the 
occurrence of the alleged stressor.  38 C.F.R. § 3.304(f).  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran was not assigned to a combat unit.  Nor was he 
awarded any decorations reflective of combat activity.  Thus, 
there must be corroborative evidence to verify his claimed 
stressors.  This case was before the Board in February 1997, 
at which time the Board found that the claims file did not 
contain a description of inservice stressors which would be 
detailed enough to enable the RO to obtain official 
corroborating evidence.  Thus, the Board REMANDED the claim 
to the RO for additional development, including that the 
veteran be asked to supply detailed information regarding 
claimed stressful events of service.  The veteran was advised 
that failure to reply to the RO's request for a statement may 
adversely affect adjudication of his claim.  The Board 
further requested in the REMAND opinion, that after the 
veteran supplied such details, the RO should forward such 
information, along with copies of the veteran's service 
records to the United States Army and Joint Services 
Environmental Support Group (ESG) for verification of the 
reported stressful events.  Following receipt of a report 
from ESG, the RO should schedule the veteran for psychiatric 
evaluation and ask that the examiner proffer an opinion as to 
whether the veteran has a psychiatric disorder which is 
causally linked to inservice stressors confirmed by ESG, if 
any.

The RO obtained copies of the veteran's service assignment 
records.  It also sent a letter in March 1997 to the veteran 
requesting a detailed statement of inservice stressful 
events.  This letter was not returned to the RO by the postal 
service.  When no response was received, the RO issued an 
adverse supplemental statement of the case (SSOC) in December 
1997.  After the veteran's representative sent a letter 
stating that the veteran's address had changed, the RO resent 
the SSOC to the veteran's most recently given address, along 
with a cover letter indicating the veteran would have an 
additional 60 days for response.  Again, no response was 
received, and the letter was not returned.

Because there is no verification of the veteran's alleged 
inservice stressors, the claim for service connection for 
PTSD must fail.  The service assignments by themselves are 
insufficient information to provide to ESG to verify the 
incidents the veteran has described.  In the absence of 
verified stressors, there can be no clear linkage between the 
diagnosis of PTSD and the inservice stressors.  In fact, the 
medical reports containing diagnoses of PTSD do not identify 
any particular stressful events of service, and therefore 
they provide no linkage to even unverified inservice 
stressors.  At most, these reports make vague reference to 
memories and flashbacks of Vietnam and visualization of the 
enemy soldiers.  Given the absence of corroborative evidence 
of the alleged stressors, and the lack of a linkage between 
the PTSD diagnosis and inservice stressors, service 
connection for PTSD is not established.


B.  Other Psychiatric Conditions

The veteran's claim for service connection also included a 
claim for a nervous disorder, later characterized as 
depression.  The threshold question for the Board is whether 
the veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Service medical records show that in September 1966 the 
veteran was treated for mild anxiety reaction.  This 
condition was treated with Librium, and noted to be resolving 
several days later.  At his separation examination, he 
indicated a history of nervous trouble, described as 
"personal problem".  Service medical records do not 
indicate any other complaints of or treatment for a mental 
condition.

As previously described, the veteran has been diagnosed on 
occasion with depression.  However, in order to establish the 
nexus component of a well-grounded claim, the veteran must 
present competent medical evidence linking his current 
condition to his period of active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  In the 
absence of competent medical evidence linking the current 
disability to an in-service injury or disease, service 
connection is not established.  See Epps, 126 F.3d at 1467-
68.  There is no indication in the record that the veteran's 
depression is linked to his in-service episode of mild 
anxiety reaction.  The claim for service connection for a 
nervous disorder, to include depression, is not well 
grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a nervous disorder to include depression, the 
VA is under no duty to assist him in developing the facts 
pertinent to his claim.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  As the Board is not aware of the existence of 
additional available evidence that might well ground the 
veteran's claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails


ORDER

Service connection for a psychiatric disability, including 
depression and posttraumatic stress disorder, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

